Title: Enclosure: William Short to Ferdinand Grand, 3 March 1791
From: Short, William
To: Grand, Ferdinand



Amsterdam le 3. Mars 1791

Votre lettre du 25. du mois dernier, Monsieur, m’est parvenue hier. Les remboursements dont vous me parlez ont eté faits depuis plusieurs moi & d’apres les mesures prises de concert avec M. le Directeur du Trésor Royal selon le desir du Ministre des Affaires étrangéres. Les seules parties que me paraissoient interesseés s’etant ainsi concerteés, je suis obligé de vous avouer, Monsieur, que je ne m’attendois pas aux reclamations que vous venez de faire, & cela d’autant moins qu’un terns considerable s’est passé depuis & qu’une partie de ces remboursements a eté faite par l’intermedaire même de votre maison etablie ici. Quand à l’intention du Congrés dont vous desirez être informé je ne puis en juger que par les ordres que j’ai recu & qui ont reglé ma conduite dans cette affaire. Je vous prie Monsieur de me faire la justice de croire que je suis trés sincérement votre trés humble & trés obiessant serviteur.
W. Short


P. S.   Je conte partir la semaine prochaine pour Paris & y aller en droiture. Dans l’emprunt dont vous me parlez on ne reçoit pas de papiers.
M. Grand
